Citation Nr: 1232027	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative carpal tunnel syndrome of the left upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 10 percent for post-operative carpal tunnel syndrome of the left upper extremity.  The matter has otherwise been adjudicated by the RO in Pittsburgh, Pennsylvania.

The Veteran testified at an RO hearing in October 2007.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in order to fully and fairly adjudicate the claims on appeal.

Increased Rating

Initially, the Board notes that the Veteran's VA treatment records associated with the claims file only cover a period up to March 2009.  Therefore, on remand, the Veteran's VA treatment records from March 2009 through the present should be associated with the claims file.

In addition, the Veteran was afforded a VA examination in December 2006.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his conditions, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, while the Veteran is service-connected for post-operative carpal tunnel syndrome of the left upper extremity, his treatment records also include diagnoses for cervical radiculopathy and reflex sympathetic dystrophy.  Under the Rating Schedule, the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  Therefore, it is necessary for the examiner in this case to determine whether either of these nonservice-connected disabilities is proximately due to, or aggravated by, service-connected carpal tunnel syndrome.  For each condition that is not due to or aggravated by carpal tunnel syndrome, the examiner should attempt to identify symptoms that are solely associated with that condition.

TDIU

The Veteran's Social Security Administration (SSA) records were associated with the claims file in November 2007.  In a disability questionnaire contained in those records, the Veteran asserted that his carpal tunnel syndrome and bowel condition limited his ability to work, and that he had not worked since October 2005.  Notably, the Veteran is currently service-connected for irritable bowel syndrome in addition to carpal tunnel syndrome.  The Board finds that these statements, now associated with the claims file, effectively raise a claim of TDIU.

The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, for the period from March 2009 through the present and associate them with the claims file.

2.  The Veteran should undergo a VA examination to determine the current severity of his service-connected post-operative carpal tunnel syndrome of the left upper extremity.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected post-operative carpal tunnel syndrome of the left upper extremity, and should state whether the neurological impairment resulting from the condition would be considered to be mild, moderate, or severe.  

The examiner should also address the following questions.

(A) Is currently diagnosed cervical radiculopathy at least as likely as not proximately due to or the result of the service-connected post-operative carpal tunnel syndrome of the left upper extremity?

(B) Is currently diagnosed cervical radiculopathy at least as likely as not aggravated by the service-connected post-operative carpal tunnel syndrome of the left upper extremity?

(C) Is currently diagnosed reflex sympathetic dystrophy at least as likely as not proximately due to or the result of the service-connected post-operative carpal tunnel syndrome of the left upper extremity?

(D) Is currently diagnosed reflex sympathetic dystrophy at least as likely as not aggravated by the service-connected post-operative carpal tunnel syndrome of the left upper extremity?

If the answer to both (A) and (B) is "no," the examiner should, to the extent possible, identify those symptoms which are solely attributable to the Veteran's cervical radiculopathy.

If the answer to both (C) and (D) is "no," the examiner should, to the extent possible, identify those symptoms which are solely attributable to the Veteran's reflex sympathetic dystrophy.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

4.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


